UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

NELSON WAMPLER, JR.,
Plaintiff-Appellant,

v.                                                                    No. 96-2288

NATIONSBANK, N.A.,
Defendant-Appellee.

Appeal from the United States District Court
for the Western District of Virginia, at Abingdon.
James C. Turk, District Judge.
(CA-95-145-A)

Submitted: August 28, 1997

Decided: September 12, 1997

Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Carl E. McAfee, MCAFEE & ASSOCIATES, P.C., Norton, Virginia,
for Appellant. Eva S. Tashjian-Brown, Pamela L. Ventura,
MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Richmond,
Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Nelson Wampler appeals from the district court's order granting
summary judgment in favor of NationsBank, N.A., in this age dis-
crimination in employment action. During the course of the consoli-
dation of two branches of NationsBank, Wampler's branch office and
position of branch manager were eliminated. As a result of this scale
back, Wampler's employment with NationsBank was terminated. Ste-
phen Lee, a younger individual, retained his position of branch man-
ager of the newly consolidated bank. As a result of his termination
and the decision to retain Lee, Wampler claimed that NationsBank
engaged in impermissible discrimination based on his age. See 29
U.S.C.A. §§ 621-634 (West 1985 & Supp. 1997). The district court
granted summary judgment in favor of NationsBank. The court
assumed that Wampler had established a prima facie case, but con-
cluded that Wampler failed to show that NationsBank's proffered
nondiscriminatory reasons for his demotion were pretext for discrimi-
nation on the basis of his age.

This court reviews grants of motions for summary judgment in
employment discrimination cases de novo. See Henson v. Liggett
Group, Inc., 61 F.3d 270, 274 (4th Cir. 1995). The district court
assumed the existence of a prima facie case of age discrimination. See
McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). On
this assumption, the burden shifts to the employer to rebut the infer-
ence of discrimination with evidence of a legitimate nondiscrimina-
tory reason for the demotion. See Carter v. Ball , 33 F.3d 450, 459
(4th Cir. 1994). NationsBank has met this burden by the proffer of
legitimate reasons for the decision to retain Lee in his position as
branch manager instead of moving Wampler to the surviving branch
and terminating Lee. In short, NationsBank considered Lee the better
qualified individual for the job as manager of the newly consolidated
branch. Specifically, Lee's branch outperformed Wampler's branch in
a statistical analysis of objective goals and Lee was considered more
proactive and capable of management in the changing environment.
Furthermore, Lee exhibited superior leadership and interpersonal
skills.

                    2
Once the defendant provides the nondiscriminatory reason for the
adverse action, as NationsBank has, the plaintiff must show by a pre-
ponderance of the evidence that the employer's asserted justification
for taking an adverse employment action was merely pretextual, and
"that discrimination was the real reason" behind the adverse employ-
ment action. St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 515
(1993); see Dep't of Community Affairs v. Burdine, 450 U.S. 248, 256
(1981). The employer is entitled to summary judgment if the plaintiff
fails to raise a factual dispute regarding the proffered reasons for the
alleged discriminatory act. See Mitchell v. Data Gen. Corp., 12 F.3d
1310, 1316 (4th Cir. 1993). In this case, Wampler did not attempt to
introduce any evidence that the reasons were pretextual, relying
instead on his contention that the reasons for his termination were not
legitimate. On that assumption, he concludes that his prima facie case
has not been rebutted and the district court erred in granting summary
judgment in favor of NationsBank.

To support his contention that NationsBank's profferred reasons
were not "legitimate," but rather were "facially incredible and
absurd," Wampler essentially attacks the credibility of NationsBank
in offering its reasons for the employment decision and contends that
the district court erred in failing to do so. Specifically, Wampler takes
issue with the comparative analysis employed by NationsBank in
evaluating the two men for the job. Wampler also contends that
NationsBank's conclusion that Lee was more proactive than Wampler
is simply incredible because of the short period of time over which
Lee had been evaluated. Wampler further suggests that an individu-
al's capacity to be proactive is merely a synonym for youth and inex-
perience. Wampler's attempt to assign error to the district court's
ruling mistakes the burden on NationsBank. Once the prima facie
case is met, the defendant bears a burden of production, not of persua-
sion. See Hicks, 509 U.S. at 509-10. NationsBank was merely
required to advance reasons which "taken as true, would permit the
conclusion that there was a nondiscriminatory reason for the adverse
action." Id. at 509 (emphasis omitted).

The reasons NationsBank has advanced are core business concerns.
An objective statistical analysis in combination with Lee's capacity
for proactive response and superior interpersonal and managerial
skills are appropriate reasons--when taken as true--for choosing one

                    3
individual over another for a management position. In light of our
conclusion that the district court did not err in accepting Nations-
Bank's profferred reasons as "legitimate," and the fact that Wampler
has presented no evidence of age discrimination or that Nations-
Bank's proffered nondiscriminatory reason was pretext covering a
true discriminatory motive, see Hicks, 509 U.S. at 515, we determine
that the district court did not err in granting summary judgment.
Accordingly, we affirm the district court's order. We dispensed with
oral argument because the facts and legal contentions are adequately
presented in the materials before the Court and argument would not
aid the decisional process.

AFFIRMED

                   4